Citation Nr: 0917827	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  02-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to November 
1970 with service in Vietnam from January 1970 to November 
1970.  He was the recipient of the Bronze Star Medal, the Air 
Medal, and the Army Commendation Medal.  

The Veteran died on May [redacted], 2001; the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to service connection for the cause of the 
Veteran's death and denied entitlement to DEA under 
38 U.S.C.A, Chapter 35.  

The appellant's appeal was previously before the Board in 
February 2005 when it was remanded for further action by the 
originating agency.  The case was returned to the Board where 
it was denied in a July 2006 decision.  

The appellant appealed the denial of her claims to the United 
States Court of Appeals for Veterans Claims (CAVC).  In 
November 2007, the CAVC granted a Joint Motion for Remand, 
vacated the Board's July 2006 decision, and remanded the case 
to the Board for actions consistent with the Joint Motion.

The case was returned to the Board and it was remanded in 
July 2008 for further evidentiary development.  The case has 
been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the Board's July 2008 remand, a VA medical 
opinion was obtained.  The opinion was provided and 
electronically signed by a VA Gerontological Nurse 
Practitioner.  Examinations provided by qualified medical 
examiners other than a physician, are acceptable, if reviewed 
and signed by a physician, but are inadequate without such 
review and signature.  M21-1MR, Part III, Subpart iv, Chapter 
3, Section D (Dec. 29, 2007).  In this case review by a 
physician is all the more important because of the medical 
questions involved.

Accordingly, this case is REMANDED for the following:

1.  The September 2008, medical opinion 
should be reviewed and signed by a 
physician.  The physician should review 
the claims folder and note such review in 
an addendum to the medical opinion.  The 
physician should include any additional 
comments deemed warranted.

2.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




